Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collar in claim 3, the curved inner surfaces in claim 6, and the midpoint in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
(Examiner notes that the figures may show the collar and the curved inner surfaces, but the figures are not enumerated its “reference number”. Thus, the features are needed to label in the drawings. See MPEP 1.83(a)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the unnecessary information is suggested to be deleted, perhaps “Atty. Dkt. No.: 066749-2906” in every top left page and “Inventors: Steven W. Hyma Matthew W. Naiva, Chen Jian Fan” in the first page. See MPEP 1.71 a, b, c. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Babb (US 6393700) in view of Arthurs (US D739204S).
Regarding claim 1, Babb shows a tubing cutter (Figures 1-9), comprising:
a cutting wheel (16);
a pair of rollers (50, 52, Figure 3), each roller having a groove (Figure 1 below) that is configured to receive a flare of a cut workpiece (T, Figures 4-5);
a first housing (a housing of a cutting head 14) defining a threaded cavity (a threaded bore 150), the first housing coupled to the cutting wheel (Figure 3);
a second housing (12) defining a wall surrounding an opening (Figures 1 and 3 shows walls 32, 36 surround the opening that is for receiving a threaded shaft 120), the second housing coupled to the pair of rollers (Figure 3);
a shaft threadably engaging with the threaded cavity of the first housing (Figure 3) and passing through the opening in the wall of the second housing (Figure 3), the shaft comprising:
a first threaded end (Figure 1) and a second free end (124) opposite the first threaded end;
a shaft axis extending from the first threaded end of the shaft to the second free end of the shaft (Figure 1), wherein rotation of the shaft around the shaft axis causes movement of the first housing relative to the second housing along the shaft axis to increase or decrease a distance between the cutting wheel and the pair of rollers (Figures 4-5 shows two opposite arrows);
an expanded section of the shaft (as the claim is written, the expanded section does not require to be same part of the shaft, therefore, a ring 146, Figures 1 and 3, meets this limitation) located within a cavity of the second housing (Figure 3), the expanded section of the shaft having a width greater than a width of the opening such that the expanded section prevents the shaft from moving out of the opening of the second housing (Figure 3); and 
a knob (a circular knob 140) coupled to the second free end of the shaft outside the second housing (Figures 1 and 3).
However, Babb fails to show that the knob has a non-symmetrical shape defined by opposite circular sector portions and opposite lever portions, each lever portion extending along an imaginary tangent line from an adjacent circular sector portion to an associated end.

    PNG
    media_image1.png
    535
    768
    media_image1.png
    Greyscale

Arthurs show a knob (Figure 12 below) that has a non-symmetrical shape defined by opposite circular sector portions and opposite lever portions, each lever portion extending along an imaginary tangent line from an adjacent circular sector portion to an associated end (Figure 12 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knob of Babb to be a non-symmetrical shape defined by opposite circular sector portions and opposite lever portions, each lever portion extending along an imaginary tangent line from an adjacent circular sector portion to an associated end, as taught by Arthurs, in order to help user’s fingers to easily push and turn during rotating the knob.

    PNG
    media_image2.png
    494
    752
    media_image2.png
    Greyscale

Regarding claim 2, the modified device of Babb that the second free end of the shaft is a non- circular shape (Figure 1 of Babb, see the end crown 124).
Regarding claim 4, the modified device of Babb shows that the shaft axis defines a midpoint of the second housing and the pair of rollers, each groove positioned to a side of the midpoint (Figures 8 and 9, the hole 330 for receiving the threaded shaft having an axis is a center of the hole 330 or a midpoint that is offset the grooves of the rollers 320, 322 and both grooves are on a side of the midpoint).
Regarding claim 5, the modified device of Babb shows that the first housing (14 of Babb) includes a first side wall (90 of Babb) with a first support portion (an opening 100 for receiving a shaft 110 in Figure 1 of Babb) and a second side wall (92 of Babb) with a second support portion opposite the first side wall (an opening 100 for receiving a shaft 110 in Figure 1 of Babb), the first and second support portions each defining an opening for receiving an axle (110, Figure 1 of Babb) rotatably coupled to the cutting wheel (16, Figure 1 of Babb), the axle defining a rotation axis perpendicular to the first and second side walls (Figures 1, 3-5).
Regarding claim 6, the modified device of Babb shows that the first side wall includes a curved inner surface and second side wall includes a curved inner surface, the curved inner surfaces face the pair of rollers and curve outward toward the axle of the cutting wheel (see Figure 1 of Babb above, each of ribs 90, 92 has an inner curved surface).
Regarding claim 7, the modified device of Babb shows that each lever portion of the knob includes a generally tangent surface (a surface that has the imaginary tangent line, see in Figure 12 of Arthurs above) extending from the adjacent circular sector portion to an end, the generally tangent surface including a plurality of ridges (please note that Babb’s knob, Figure 1 has ridges around the knob for preventing any slippery occurred, while the knob is modified, it would have involved only routine skill in the art to accommodate the aforementioned requirements. Thus, the ridges are still around the knob for preventing any slippery occurred).
Regarding claim 8, the modified device of Babb shows that each lever portion of the knob is engageable to apply a force to the knob to rotate the shaft around the shaft axis causing the first housing to move relative to the second housing along the shaft axis to increasing or decreasing the distance between the cutting wheel and the pair of rollers (see modification in claim 1 above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Babb in view of Arthurs and in view of Gore (US 3526960).
Regarding claim 3, the modified cutter of Babb shows all of the limitations as stated in claim 1 above except that the expanded section and the shaft are a single continuous part.
Gore shows a threaded shaft (58) of a cutter (Figures 1-5), wherein the shaft has an expanded section (60, Col. 2, lines 39-40 “an integral annual shaped shoulder 60”) and the shaft are a single continuous part (Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the expanded section and the threaded shaft of Babb to be a single continuous part, as taught by Gore, since this is known an alternative way for the same purpose and in order to prevent losing the expanded section from the shaft.
Doing so, the shaft and the expanded section is a single continuous part (Figure 5 of Gore) and the expanded section is annular surrounding the shaft, wherein the second housing includes a collar (See the draw objection above and the specification does not discuss the “collar” to help the readers to understand the claimed “collar”, therefore, a shoulder 56 of a section 36, Figure 5 of Gore or the boss 62 in Figure 3 of Babb has a claimed structure and meets this limitation) surrounding the opening (57 of Gore) and located adjacent the expanded section (Figures 1-4 of Gore), and wherein the expanded section includes a surface that abuts the collar (Figure 4 of Gore).
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive for the following reasons:
With regards to the “unnecessary information” that is suggested to be deleted. See MPEP. 1.71 a, b, c.
With regards to the drawing objection, the claimed features are needed to label in the drawings. See MPEP 1.83(a).
With regards to the knob “each level portion extending along an imaginary tangent line from an adjacent circular sector portion to an associated end”, this argument is acknowledged, but not persuasive. See both figures below, the left one is from Application and the right one is from Arthurs. Examiner carefully reviews the claimed limitation and figures below. Both are the same. Arthurs’ knob meets the limitation. Is any feature of Arthurs’s knob missing compared to the claimed Applicant’s knob? 

    PNG
    media_image3.png
    594
    1047
    media_image3.png
    Greyscale

Examiner notes that the new line has been added along an outer edge of the level (see the remark, pages 10-11 in the figure 3), but as the claim is written, that is not required the outer edge of the level that extends along the imaginary tangent line (and it is unclear whether Applicant’s knob has it or not because some of outer edges of ridges 82 don’t extend along the imaginary line), therefore, Arthurs’s knob meets the current claimed knob.
With regards to the combination of Babb and Arthurs is improper. This argument is acknowledged, but it is not persuasive because there is a simple modification to have  the Babb’s knob to be a shape of Arthurs’s knob (this modification is not for mounting means between the knob and the threaded shaft). This knob modification helps user’s fingers to easily push and turn during rotating the knob. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction or shape of a knob.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
However, if Applicant believes that the claimed invention’s cutter different from the prior art’s cutter or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/9/2022